                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

UNITED STATES OF AMERICA                     )
                                             )
       v.                                    )      CASE NO. 2:17cr330-LSC
                                             )
KEDEREMI EQUIS THOMAS                        )

                             FINAL ORDER OF FORFEITURE

       WHEREAS, on November 6, 2018, this Court entered a Preliminary Order of Forfeiture

forfeiting defendant’s interest in a Glock, model 17, 9mm pistol, bearing serial number

AUY243US and a Glock GMBH, model 23, .40 caliber pistol, bearing serial number WDU090

and miscellaneous ammunition. (Doc. #28);

       WHEREAS, publication of notice was not required pursuant to Rule G(4)(a) of the

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions as the

property is worth less than $1,000 and the only potential claimant is the defendant.         The

government gave defendant notice in the Indictment that it would seek the forfeiture of all

property involved in the commission of the offenses in violation of 18 U.S.C. § 922(g)(1); and,

       WHEREAS, the Court finds that defendant Thomas has an interest in the property that is

subject to forfeiture pursuant to 18 U.S.C. § 924(d)(1) by 28 U.S.C. § 2461(c). The United

States has established the requisite nexus between such property in the commission of the

offenses in violation of 18 U.S.C. § 922(g)(1).

       IT IS HEREBY ORDERED that the United States’ Motion for a Final Order of

Forfeiture is GRANTED as follows:

       1.      The following property is hereby forfeited to the United States pursuant to 18

U.S.C. § 924(d)(1) by 28 U.S.C. § 2461(c): a Glock, model 17, 9mm pistol, bearing serial
number AUY243US and a Glock GMBH, model 23, .40 caliber pistol, bearing serial

number WDU090 and miscellaneous ammunition.

       2.      All right, title and interest to the property described above is hereby condemned,

forfeited and vested in the United States and shall be disposed of according to law;

       3.      The United States District Court shall retain jurisdiction in the case for the

purpose of enforcing this Order; and,

       4.      The Clerk of the Court shall forward a certified copy of this Order to the United

States Attorney’s Office.

               DONE and ORDERED on November 8, 2018.



                                                  _____________________________
                                                         L. Scott Coogler
                                                   United States District Judge
                                                                                           173538
